Citation Nr: 1026694	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-10 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 2003, 
for the award of service connection for post traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than April 8, 2003, 
for the award of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  

3.  Entitlement to an effective date earlier than April 8, 2003, 
for the award of Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which the RO granted service connection 
and assigned an initial 70 percent rating for PTSD, effective 
April 8, 2003, granted entitlement to a TDIU, effective April 8, 
2003, and established basic eligibility to DEA, effective April 
8, 2003.  The Veteran disagreed with the effective dates assigned 
in August 2004.  In a January 2005 rating decision, the RO denied 
entitlement to earlier effective dates, and the Veteran 
subsequently perfected an appeal.  

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  

In a September 2007 decision, the Board denied entitlement to an 
effective date earlier than April 8, 2003 for the award of 
service connection for PTSD, a TDIU, and DEA under 38 U.S.C.A. 
Chapter 35.  The Veteran, in turn, appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2010, the Court issued a Memorandum 
Decision vacating the Board's September 2007 decision and 
remanding the claims to the Board for proceedings consistent with 
the Court's decision.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a November 1995 rating decision, the RO denied the 
Veteran's initial September 1995 claim for service connection for 
PTSD; he was notified of the denial in November 1995, but he did 
not initiate an appeal.

3.  In April 2003, the Veteran submitted his request to reopen a 
claim for service connection for PTSD.  

4.  Subsequent to the November 1995 rating decision, service 
treatment records and service personnel records were associated 
with the claims file.  

5.  In the February 2004 rating decision, the RO granted service 
connection for PTSD, effective April 8, 2003, the date on which 
the RO received the Veteran's request to reopen his claim for 
service connection.  

6.  There is no evidence that the Veteran was unemployable due to 
his service-connected disabilities prior to April 8, 2003.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision is not final.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(c), 3.400 
(2009).  

2.  The criteria for the assignment of an effective date of 
September 27, 1995, but no earlier, for the award of service 
connection for PTSD, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151(a), 3.155, 
3.156, 3.400 (2009).  

3.  The criteria for an effective date prior to April 8, 2003, 
for a TDIU, have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2009).

4.  The criteria for an effective date prior to April 8, 2003, 
for DEA under 38 U.S.C.A. Chapter 35 have not been met. 38 
U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

The Board notes that a VCAA-compliant notice letter pertaining to 
the claims for earlier effective dates on appeal was not provided 
to the Veteran; however, the request for an earlier effective 
date is a downstream issue, which was initiated by a notice of 
disagreement.  The Court has held that, as in this case, once a 
notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has been 
filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements...."  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the 
resolution of the Veteran's claims is also dependent on the 
Court's interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law).  

Law and Regulations - Earlier Effective Date for PTSD

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be the 
day following separation; otherwise, the effective date is the 
date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.                   
§ 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board notes that revisions were made to 38 C.F.R. §§ 3.156(c) 
and 3.400(q), effective on October 6, 2006.  38 C.F.R. § 3.156(c) 
was revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service department 
records.  The substance of 38 C.F.R. § 3.400(q)(2) is now 
included in the revised § 3.156(c).  Prior to the revision, § 
3.400(q)(2) governed the effective date of benefits awarded when 
VA reconsidered a claim based on newly discovered service 
department records. The prior 3.400(q)(1) is redesignated as new 
§ 3.400(q)(1) and (2) without substantive change.  See 70 Fed. 
Reg. 35388 (2005).  
 
As in effect prior to October 6, 2006, 38 C.F.R. § 3.156(c) and 
§ 3.400(q)(2), together establish an exception to the general 
effective date rule in § 3.400 which provides that the effective 
date of an award of benefits will be the date of claim or the 
date entitlement arose, whichever is later.  The exception 
applies when VA receives official service department records that 
were unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit that 
was not granted in the previous decision.  Under this exception, 
the effective date of such an award may relate back to the 
decision of the original claim or date entitlement arose, which 
ever is later, even though the decision on that claim may be 
final under § 3.104. 
 
As noted above, § 3.156(c) was revised to clarify VA's current 
practice that when VA receives service department records that 
were unavailable at the time of the prior decision, VA may 
reconsider the prior decision, and the effective date assigned 
will relate back to the date of the original claim, or the date 
entitlement arose, whichever is later.  The pertinent revisions 
include removal of the "new and material" requirement in § 
3.156(c).  Because the rule regarding the effective date of an 
award of benefits based all or in part on newly-discovered 
service department records is now included in § 3.156(c), the 
effective date provision was removed from § 3.400(q). 
 
Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) 
provides that notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in 
part on the records identified by paragraph (c)(1) is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other date 
as may be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3).   

Factual Background and Analysis - PTSD

In a claim received on September 27, 1995, the Veteran sought 
service connection for PTSD.  This is the first claim for service 
connection for any disability.  In a November 1995 rating 
decision, the RO found that the claim for service connection for 
PTSD was not well-grounded.  The evidence considered by the RO in 
the November 1995 rating decision consisted of an October 1995 VA 
examination report, which included no clinical findings of PTSD.  
The RO acknowledged that the Veteran's service treatment records 
were not available for review, but that the Veteran had denied 
in-service treatment for PTSD.  Also of record at the time of the 
November 1995 rating decision was the Veteran's Form DD 214, 
which indicated that he had 11 months and 28 days of foreign and 
or sea service, and that his awards included the Vietnam Campaign 
Medal with 1960 device and Vietnam Service Medal.     

Although notified of the RO's November 1995 denial by letter in 
November 1995, the Veteran did not initiate an appeal.  

On April 8, 2003, the Veteran filed a request to reopen his claim 
for service connection for PTSD.  During a December 2003 VA 
examination, the Veteran described in-service stressors, 
specifically, being involved in an accident in Vietnam, his 
convoy coming under fire, and seeing people injured and killed.  
The Axis I diagnosis was PTSD.  

In the February 2004 rating decision, the RO noted that the 
Veteran's service records confirmed that he served in Vietnam for 
approximately 11 months between 1968 and 1969 and that, during 
the December 2003 VA examination, he described stressful 
experiences in Vietnam.  Based on the foregoing, service 
connection for PTSD was established.    

The Board notes that the service personnel records associated 
with the claims file subsequent to the November 1995 rating 
decision confirm that the Veteran served in Vietnam from April 
1968 to April 1969.  

Considering the record in light of the above, and resolving any 
reasonable doubt in favor of the Veteran, the Board finds that 
the criteria for an effective date of September 27, 1995 for the 
award of service connection for PTSD are met.  

In the February 2010 Memorandum Decision, the Court found that 
the award of service connection for PTSD was granted, based in 
part, on the Veteran's service records which were not associated 
with the claims file at the time of the 1995 denial of his claim.  
See Memorandum Decision, at p. 2.  The Court highlighted that, in 
the February 2004 rating decision, the RO noted that the 
Veteran's service records confirmed that he served in Vietnam for 
approximately 11 months between 1968 and 1969 and that he was a 
combat veteran who was eligible for special consideration of his 
lay testimony regarding his in-service stressors.  Id, at p. 2-3.  
The Court went on to state that, while the Veteran's Form DD 214 
was of record at the time of the 1995 denial, that form did not 
establish that the Veteran served in Vietnam.  Id., at p. 3.  

The Board is bound by the findings contained in the Memorandum 
Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) 
(under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have already 
been decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim).  
Accordingly, 38 C.F.R. § 3.156(c) is applicable to the Veteran's 
case.  

As service records which were not of record at the time of the 
November 1995 rating decision were, at least in part, the basis 
of the award of service connection for PTSD in the February 2004 
rating decision, the governing regulation makes clear that the 
award of service connection should be effective on the date 
entitlement arose or on the date VA received the previously 
decided claim, whichever is later.  38 C.F.R. § 3.156(c).  

The Board has considered the fact that the evidence currently 
associated with the claims file does not include a definitive 
diagnosis of PTSD dated prior to 2003; however, the current 
diagnosis of PTSD is based on symptoms that had been present for 
many years prior.  In this regard, during the December 2003 VA 
examination, the Veteran described symptoms of nightmares, bad 
dreams, hypervigilance, startling at loud noises, and poor sleep.  
He added that he had been having these symptoms for many years.  
As noted above, the Axis I diagnosis was PTSD.  During an April 
2006 VA examination, the Veteran described symptoms of 
nightmares, flashbacks, hypervigilance, easy startle reflex, 
depression, anxiety, mood swings, night sweats, decreased energy, 
and panic attacks for many years.  During the June 2007 hearing, 
the Veteran testified that he sought treatment for PTSD at the 
Vet Center in 1993, and then received treatment from private 
therapists after he got a job with medical insurance.  Moreover, 
the evidence of record includes a May 1993 Vet Center 
consultation request which includes a provisional diagnosis of 
PTSD and an April 2003 record of VA treatment indicates that the 
Veteran had a diagnosis of PTSD made in 1994.  Another record of 
VA treatment dated in April 2003 included an Axis I diagnosis of 
prolonged PTSD.  

Based on the foregoing, and with resolution of reasonable doubt 
his favor, the Board finds that the Veteran's service-connected 
PTSD existed at the time of receipt of his original claim and has 
continued to exist since then.  Accordingly, the proper effective 
date for the grant of service connection is September 27, 1995.

Accordingly, an earlier effective date of September 27, 1995, the 
date VA received the previously decided claim, for the award of 
service connection for PTSD is warranted.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 33.156(c), 3.400.  However, the Board notes 
that, the Veteran does not allege nor does the record reflect 
that a claim for service connection was filed prior to September 
27, 1995.  Thus, the effective date for the grant of service 
connection for cannot be earlier than that date.  See 38 C.F.R. § 
3.400.   

For all the foregoing reasons, the Board concludes that an 
effective date of September 27, 1995, but no earlier, for the 
award of service connection for PTSD, is warranted.  

Law and Regulations - Earlier Effective Date for a TDIU

For purposes of assigning an effective date, the award of TDIU is 
an award of increased disability compensation.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of a claim for an increased rating, if an increase in 
disability occurred within one year prior to the date of claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Such claims are to be liberally construed.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU may be awarded, where a veteran's schedular rating is less 
than total, if evidence is received to show that he is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disability. 38 C.F.R. § 4.16 (2009).  
Normally, consideration is given to such an award only if the 
veteran has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities with 
a combined rating of 70 percent or more, with at least one 
disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  However, failure to satisfy these percentage standards 
is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) 
(2009).  Rather, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Id.

Marginal employment shall not be considered substantially gainful 
employment. For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person. Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a) (2009).

Factual Background and Analysis - TDIU

In this case, the evidence of record simply does not establish 
that the Veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to April 8, 2003.  

In this regard, medical evidence of record reflects that the 
Veteran was employed until April 2003.  During a June 2003 VA 
heart examination, he reported that he had worked for a phone 
company from 1995 to the present.  On VA examination in December 
2003, he reported that he last worked in April 2003, and the 
examiner opined that he was unable to work because of his 
psychiatric problems.  In an August 2003 medical certificate, the 
Veteran's private psychiatrist reported that the Veteran was 
unable to perform his regular work due to severe recurrent major 
depression and PTSD from April 8, 2003.  In a December 2003 VA 
Form 21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability), the Veteran himself reported that he 
worked 40 hours a week as a repair service clerk from May 5, 1995 
to April 7, 2003.  

As noted in the February 2010 Memorandum Decision, the Veteran's 
award of TDIU was derived from his award of service connection 
for PTSD.  Although the decision herein grants an effective date 
of September 27, 1995 for the award of service connection for 
PTSD, there is simply no evidence to suggest that the Veteran was 
unemployable at any time from September 27, 1995 through April 7, 
2003.  

The Board notes that the only other disabilities for which 
service connection has been established are bilateral hearing 
loss and tinnitus, evaluated as noncompensable and 10 percent 
disabling, respectively, effective April 8, 2003.  While it is 
possible that, in assigning the disability rating for PTSD during 
the period from September 27, 1995 to April 8, 2003, the 
schedular criteria for a TDIU could be met, TDIU requires that 
the Veteran be unable to remain substantially employed.  Because 
the evidence reflects that the Veteran worked until April 7, 
2003, he cannot be considered entitled to TDIU on that date or 
earlier.  The Board has considered the fact that, in the December 
2003 VA Form 21-8940, the Veteran indicated that he became too 
disabled to work on April 7, 2003, and that he last worked full-
time on April 6, 2003; however in the same form, he stated that 
he worked 40 hours per week from May 5, 1995 to April 7, 2003, 
and, in her August 2003 medical certificate, the Veteran's 
psychiatrist reported that the date on which the Veteran was 
unable to perform his regular work due to disability was April 8, 
2003.  Accordingly, the Board finds that the Veteran was first 
unable to work on April 8, 2003.  

The Board has considered the fact that, in his VA Form 21-8940, 
the Veteran reported that he had missed over 18 months of work 
due to his illness, and that, during the June 2007 hearing, he 
testified that he had missed work for months at a time.  The 
Board has also considered the Veteran's June 2007 testimony that 
his job with the phone company was part-time in 1996.  
Nevertheless, in the December 2003 VA Form 21-8940, he reported 
that he worked 40 hours per week from May 1995 to April 2003 
(reflecting full-time employment) and his total earned income for 
the past 12 months was $21,000.00.  The Board finds no evidence 
that the Veteran's pay was reduced such that he would meet the 
definition of "marginal employment."  In this regard, the 
Veteran's earned income of $21,000.00 is well above the poverty 
threshold.  See Department of Veterans Affairs, Poverty 
Threshold, 67 Fed. Reg. 71,232 (Nov. 29, 2002) (poverty threshold 
was $9,039.00, effective September 24, 2002); Department of 
Veterans Affairs, Poverty Threshold, 68 Fed. Reg. 66,531 (Nov. 
26, 2003) (poverty threshold was $9,183.00 effective October 14, 
2003).  Therefore, the Board cannot conclude that the Veteran was 
"marginally employed" before April 8, 2003.  

The Board has also considered the Veteran's June 2007 hearing 
testimony, that he was unemployed during various periods from 
1989 to 1996, when he got a job with a phone company; however, 
the record reflects that he took his job with the phone company 
in May 1995.  Service connection has not been established for any 
disability prior to September 27, 1995, therefore, the Board need 
not consider any periods of unemployment prior to this date.  As 
discussed above, the record reflects that the Veteran was 
employed full-time at a phone company from May 1995 to April 
2003.   

The record reflects that the Veteran maintained substantially 
gainful employment until April 8, 2003.  Therefore, this is the 
earliest possible effective date for TDIU as a matter of law. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Law and Regulations - Earlier Effective Date for DEA

For the purposes of DEA under 38 U.S.C.A Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability. 38 U.S.C.A. § 
3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3021 
(2009).  There are other avenues through which basic eligibility 
may be granted; however, they involve factors not applicable 
here, e.g., the death of the Veteran or if the Veteran is 
currently on active duty. Id.




Factual Background and Analysis - DEA

In this case, as is discussed more fully above, the Board finds 
that the Veteran did not meet the criteria for a permanent and 
total disability rating for compensation purposes prior to April 
8, 2003.  Since eligibility for DEA under 38 U.S.C.A. Chapter 35 
is predicated on a finding of permanent total disability, the 
effective date of such eligibility cannot precede April 8, 2003.  
Eligibility for DEA under 38 U.S.C.A. Chapter 35 is, effectively, 
derived from the award of a TDIU and, therefore, cannot precede 
the effective date of the award of a TDIU.  Therefore, the law is 
dispositive of the issue; and, as such, the appeal must be 
denied.  Sabonis, 6 Vet. App. at 430.


ORDER

An effective date of September 27, 1995, for the award of service 
connection for PTSD is allowed, subject to the legal authority 
governing the payment of VA compensation benefits.  

Entitlement to an effective date earlier than April 8, 2003, for 
the award of entitlement to a TDIU is denied.    

Entitlement to an effective date earlier than April 8, 2003, for 
the award of DEA under 38 U.S.C.A. Chapter 35 is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


